DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Independent Claims 1 and 17 are allowable as originally filed.  Claims 2-4, 6-8, 10-11, and 14-16, withdrawn from consideration in the response received 21 December 2021 as a result of a restriction requirement, require all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species I through IX, as set forth in the Office action mailed on 26 October 2021, is hereby withdrawn and Claims 2-4, 6-8, 10-11, and 14-16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the combination of features recited in independent Claims 1 and 17.  In particular, none of the references relied upon by the examiner teach or fairly suggest a “display device” and/or a “method for driving a display device” comprising the combination of  “a timing controller configured to generate an embedded clock point-to-point interface (EPI) data signal according to an EPI protocol; a display panel driver configured to write pixel data of an input image onto the plurality of pixels based on the EPI data signal; a wireless signal detection unit configured to detect an electromagnetic wave signal surrounding the display device and convert the detected electromagnetic wave signal into an electric signal; and a detection signal output unit configured to compare the electric signal with a reference signal and output a detection signal according to a comparison result, wherein the timing controller converts a preset signal characteristic of the EPI data signal according to the detection signal and outputs the EPI data signal.”
The claimed invention is generally characterized by Figure 24 of the originally filed disclosure.  The claimed invention requires firstly a “timing controller” such as (TCON) shown in Figure 2 of the originally filed disclosure that is “configured to Figure 2 of the originally filed disclosure, the claimed “EPI” and “EPI protocol” connects the timing controller (TCON) and a plurality of source driver integrated circuits (110, SICn) in a point-to-point manner “to minimize the number of lines between the timing controller... and the source driver ICs…” through “an EPI signal including control data and pixel data, which are embedded with a clock…” that is “transmitted through data line pairs” (12; see Paragraph [0066]).  The claimed “EPI protocol” is described, at least in part, in association with Figures 3 through 6 (see Paragraphs [0068]-[0086]).  The claimed invention further requires a “display panel” and “display panel driver” in combination with “a wireless signal detection unit configured to detect an electromagnetic wave signal surrounding the display device and convert the detected electromagnetic wave signal into an electric signal” and “a detection signal output unit configured to compare the electric signal with a reference signal and output a detection signal according to a comparison result.”  Figure 7 of the originally filed disclosure provides a block diagram of a “display panel” (100) implemented in combination with a “wireless signal detection unit” (200) and a “detection signal output unit” (300).  The claimed “wireless signal detection unit configured to detect an electromagnetic wave signal surrounding the display device” is disclosed to be an antenna unit (210), a voltage converting unit (230), and an impedance matching unit (220) that detects an electromagnetic wave signal around the display device corresponding to “a signal transmitted through free space” (see Paragraphs [0089], [0091], [0093]-[0094] and Figures 8 and 9).  The claimed “detection signal output unit” (300) is disclosed to compare the “electric signal” with a Paragraph [0102]) and, based on the result of the comparison, cause the timing controller to convert “a preset signal characteristic of the EPI data signal according to the detection signal,” which is disclosed to include raising a “voltage identification (VID) value of the EPI data signal” and/or shifting “a frequency band of the EPI data signal to an adjacent frequency band among preset frequency bands” (see Paragraph [0105]).
As pertaining to the most relevant prior art relied upon by the examiner, a number of references including Park et al. (US 2019 / 0339808), corresponding to Park et al. (US 10,747,360), at least at Figure 1 (see Page 3, Para. [0042]-[0044]), Jeon et al. (US 2010 / 0225637), corresponding to Jeon et al. (US 8,493,373), at least at Figure 1 (see Page 2, Para. [0023]-[0024]), Shie et al. (US 9,570,039) at least at Figure 1 (see Col. 1, Ln. 62-67 through Col. 2, Ln. 1-15), Jeon et al. (US 8,884,934) at least at Figure 7 (see Col. 5, Ln. 4-22), and Hong et al. (US 8,330,699) at least at Figure 2 (see Col. 5, Ln. 6-27) all disclose a “display device” and/or a “method for driving a display device” comprising a timing controller configured to generate an embedded clock point-to-point interface (EPI) data signal according to an EPI protocol and a display panel driver configured to write pixel data of an input image onto the plurality of pixels based on the EPI data signal.
However, none of these references teach or fairly suggest “a wireless signal detection unit configured to detect an electromagnetic wave signal surrounding the display device and convert the detected electromagnetic wave signal into an electric signal; and a detection signal output unit configured to compare the electric signal with a reference signal and output a detection signal according to a comparison result, wherein the timing controller converts a preset signal characteristic of the EPI data signal according to the detection signal and outputs the EPI data signal.”
Tzeng et al. (US 2019 / 0237041), corresponding to Tzeng et al. (US 10,643,574), recognizes the problem that RF noise, or electromagnetic interference, can cause the occurrence of “abnormality” in a display screen of a display apparatus (see Fig. 1 and Fig. 2; and see Page 1, Para. [0003]-[0005]).  In order to address the issue of electromagnetic interference, Tzeng et al. suggests the implementation of a clock data recovery (CDR) circuit (see (401) in Fig. 4) disposed inside a source driving circuit and configured to detect the occurrence of destructive interference or RF noise by determining when a phase of a clock signal does not match a phase of a data signal (see Page 1, Para. [0005] and Page 2, Para. [0028]-[0029]).  In this case, Tzeng et al. suggests that a control circuit (420) implement a “swing boost mode” to mitigate the effects of the interference or RF noise, wherein an amplitude swing of a data signal is boosted from a normal level to a high level (see Page 3, Para. [0037]).
Katsurahira et al. (US 2016 / 0378265) discloses, at least at Figures 11, 14, and 15, a means of detecting environment noise using an antenna (see (12L) in Fig. 11 and (12C) in Figs. 11 and 15) and adjusting signals based on that detection (see Page 9 through Page 10, Para. [0118]-[0120] and Page 1, Para. [0015]).
However, none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest a “display device” and/or a an embedded clock point-to-point interface (EPI) data signal according to an EPI protocol; a display panel driver configured to write pixel data of an input image onto the plurality of pixels based on the EPI data signal; a wireless signal detection unit configured to detect an electromagnetic wave signal surrounding the display device and convert the detected electromagnetic wave signal into an electric signal; and a detection signal output unit configured to compare the electric signal with a reference signal and output a detection signal according to a comparison result, wherein the timing controller converts a preset signal characteristic of the EPI data signal according to the detection signal and outputs the EPI data signal.”  This combination of features appears to be suggested solely by the applicant’s disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622